
	
		II
		111th CONGRESS
		2d Session
		S. 3912
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2010
			Mr. Chambliss introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for the temporary employment of foreign agricultural workers, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Helping Agriculture Receive
			 Verifiable Employees Securely and Temporarily Act of 2010
			 or the HARVEST Act of
			 2010.
		2.Sense of the
			 SenateIt is the sense of the
			 Senate that—
			(1)farmers and
			 ranchers in the United States produce the highest quality food and fiber in the
			 world;
			(2)abundant harvests
			 in the United States allow this Nation to provide over 1/2
			 of the world’s food aid donations to help our international neighbors in
			 need;
			(3)it is in the best
			 interest of the American people for their agricultural goods to be produced in
			 the United States;
			(4)the United States
			 is the world’s largest agricultural exporter and is one of the few sectors of
			 the United States economy that produces a trade surplus;
			(5)the Secretary of
			 Agriculture announced that the United States exported $107,600,000,000 worth of
			 agricultural exports during fiscal year 2009;
			(6)Americans enjoy
			 the highest quality food at the lowest cost compared to any industrialized
			 nation in the world, spending less than 10 percent of our household income on
			 food;
			(7)the continued
			 safety of the agricultural goods produced in the United States is an issue of
			 national security;
			(8)the agricultural
			 labor force of the United States is overwhelmingly composed of immigrant
			 labor;
			(9)due to the
			 importance of food safety, it is critical to know who is handling our Nation’s
			 food supply and who is working on our Nation’s farms and ranches;
			(10)there could be
			 detrimental effects on the United States economy for farms to downsize or close
			 operations due to labor shortages;
			(11)decreased
			 agricultural production could have ramifications throughout the farm support
			 industries, such as food processing, fertilizers, and equipment
			 manufacturers;
			(12)a shortage of
			 agriculture labor could lead to decreased supply and increased prices for food
			 and fiber; and
			(13)this Nation
			 needs both secure borders and an immigration system that allows those who seek
			 legal immigrant status through the proper channels to work in the diverse
			 sectors of the agriculture industry.
			3.Admission of
			 temporary agricultural workers
			(a)DefinitionSection 101(a)(15)(H)(ii)(a) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) is amended by
			 striking , of a temporary or seasonal nature.
			(b)Procedure for
			 admission
				(1)In
			 generalSection 218 of the Immigration and Nationality Act (8
			 U.S.C. 1188) is amended to read as follows:
					
						218.Admission of
				temporary H–2A workers
							(a)DefinitionsIn this section and in section 218A:
								(1)Adverse effect
				wage rateThe term adverse effect wage rate means
				115 percent of the greater of—
									(A)the State minimum
				wage; or
									(B)the hourly wage
				prescribed under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)).
									(2)Area of
				employmentThe term area of employment means the
				area within normal commuting distance of the work site or physical location at
				which the work of the H–2A worker is or will be performed. If such work site or
				location is within a Metropolitan Statistical Area, any place within such area
				shall be considered to be within the area of employment.
								(3)DisplaceIn
				the case of a petition with respect to an H–2A worker filed by an employer, an
				employer displaces a United States worker from a job if the
				employer lays off the worker from a job that is essentially equivalent to the
				job for which the H–2A worker is sought. A job shall be considered essentially
				equivalent to another job if the job—
									(A)involves
				essentially the same responsibilities as the other job;
									(B)was held by a
				United States worker with substantially equivalent qualifications and
				experience; and
									(C)is located in the
				same area of employment as the other job.
									(4)Eligible
				individualThe term eligible individual means an
				alien who is not ineligible for an H–2A visa pursuant to subsection (l).
								(5)EmployerThe
				term employer means an employer who hires workers to
				perform—
									(A)animal
				agriculture or agricultural processing;
									(B)agricultural work
				included within the provisions of section 3(f) of the Fair Labor Standards Act
				of 1938 (29 U.S.C. 203(f)) or section 3121(g) of the Internal Revenue Code of
				1986;
									(C)drying, packing,
				packaging, processing, freezing, or grading prior to delivery for storage of
				any agricultural or horticultural commodity in its unmanufactured state;
				or
									(D)dairy or feedyard
				work.
									(6)H–2A
				workerThe term H–2A worker means a nonimmigrant
				who—
									(A)continuously
				maintains a residence and place of abode outside of the United States which the
				alien has no intention of abandoning; and
									(B)(i)is seeking to work for
				an employer performing agricultural labor in the United States for not more
				than 10 months during each calendar year in a job for which United States
				workers are not available and willing to perform such service or labor;
				or
										(ii)(I)is seeking to work for
				an employer performing agricultural labor in the United States in a job for
				which United States workers are not available and willing to perform such
				service or labor;
											(II)commutes each business day across
				the United States international border to work for a qualified United States
				employer; and
											(III)returns across the United States
				international border to his or her foreign residence and place of abode at the
				end of each business day.
											(7)Lay
				off
									(A)In
				generalThe term lay off—
										(i)means to cause a
				worker’s loss of employment, other than through a discharge for inadequate
				performance, violation of workplace rules, cause, voluntary departure,
				voluntary retirement, or the expiration of a grant or contract (other than a
				temporary employment contract entered into in order to evade a condition
				described in paragraph (3) or (7) of subsection (b)); and
										(ii)does not include
				any situation in which the worker is offered, as an alternative to such loss of
				employment, a similar employment opportunity with the same employer (or, in the
				case of a placement of a worker with another employer under subsection (h),
				with either employer described in such subsection) at equivalent or higher
				compensation and benefits than the position from which the employee was
				discharged, regardless of whether or not the employee accepts the offer.
										(B)ConstructionNothing
				in this paragraph may be construed to limit an employee’s rights under a
				collective bargaining agreement or other employment contract.
									(8)Level 2 H–2A
				worker
									(A)In
				generalThe term Level 2 H–2A worker means an H–2A
				worker who—
										(i)has been employed
				as an H–2A worker for a cumulative total of at least 30 months;
										(ii)has not violated
				a material term or condition of employment as an H–2A worker; and
										(iii)works in a
				supervisory capacity.
										(B)LimitationAn
				agricultural employer may employ not more than 1 Level 2 H–2A worker for every
				25 H–2A workers.
									(9)United States
				workerThe term United States worker means any
				worker who is a national of the United States, an alien lawfully admitted for
				permanent residence, or an alien authorized to work in the relevant job
				opportunity within the United States, except an alien admitted or otherwise
				provided status under section 101(a)(15)(H)(ii)(a).
								(b)Labor
				attestation processThe Secretary of Labor shall utilize the
				labor attestation process described in this subsection until the Secretary of
				Labor certifies that, based on State workforce agency data, there is an
				adequate domestic workforce in the United States to fill agricultural jobs in
				the State in which the agricultural employer is seeking H–2A workers. Once the
				Secretary of Labor certifies that there are adequate authorized workers in a
				State to fill agricultural jobs (excluding H–2A workers), the Secretary of
				Labor, in conjunction with the Secretary of Agriculture, shall issue
				regulations describing a labor certification process for agricultural employers
				seeking H–2A workers. An alien may not be admitted as an H–2A worker unless the
				employer has filed a petition with the Secretary of Labor in which the employer
				attests to the following:
								(1)Temporary work
				or services
									(A)In
				generalThe employer is seeking to employ a specific number of
				agricultural workers on a temporary basis and will provide compensation to such
				workers at a specified wage rate and under specified conditions.
									(B)Skilled
				workersIf the worker is a Level 2 H–2A worker, the employer will
				recruit the worker separately and the petition will delineate separate wage
				rate and conditions of employment for such worker.
									(C)Defined
				termIn this paragraph and in subsection (h)(6)(B), a worker is
				considered to be employed on a temporary basis if the employer
				employs the worker for not longer than 10 months in a calendar year.
									(2)Benefits,
				wages, and working conditionsThe employer will provide, at a
				minimum, the benefits, wages, and working conditions required under subsection
				(k) to—
									(A)all workers
				employed in the jobs for which the H–2A worker is sought; and
									(B)all other
				temporary workers in the same occupation at the same place of
				employment.
									(3)Nondisplacement
				of United States workersThe employer did not and will not
				displace a United States worker employed by the employer during the period of
				employment of the H–2A worker and during the 30-day period immediately
				preceding such period of employment in the occupation at the place of
				employment for which the employer seeks approval to employ H–2A workers.
								(4)Recruitment
									(A)In
				generalThe employer will—
										(i)describe previous
				recruitment efforts made before the filing of the petition; and
										(ii)complete
				adequate recruitment requirements before H–2A workers are issued a visa at an
				American consulate.
										(B)Adequate
				recruitmentThe adequate recruitment requirements under
				subparagraph (A)(ii) are satisfied if the employer—
										(i)submits a copy of
				the job offer to the local office of the State workforce agency serving the
				area of intended employment and authorizes the posting of the job opportunity
				on the Department of Labor’s electronic job registry for all other occupations
				in the same manner as other United States employers, except that nothing in
				this clause shall require the employer to file an interstate job order under
				section 653 of title 20, Code of Federal Regulations;
										(ii)advertises the
				availability of the job opportunities for which the employer is seeking workers
				in a publication in the local market that is likely to be patronized by
				potential farm workers; and
										(iii)mails a letter
				through the United States Postal Service or otherwise contacts any United
				States worker the employer employed within the past year in the occupation at
				the place of intended employment for which the employer is seeking H–2A workers
				that describes available job opportunities, unless the worker was terminated
				from employment by the employer for a lawful job-related reason or abandoned
				the job before the worker completed the period of employment of the job
				opportunity for which the worker was hired.
										(C)Advertisement
				requirementThe advertisement requirement under subparagraph
				(B)(ii) is satisfied if the employer runs an advertisement for 2 consecutive
				days that—
										(i)names the
				employer;
										(ii)describes the
				job or jobs;
										(iii)provides
				instructions on how to contact the employer to apply for the job;
										(iv)states the
				duration of employment;
										(v)describes the
				geographic area with enough specificity to apprise applicants of any travel
				requirements and where applicants will likely have to reside to perform the
				job;
										(vi)states the rate
				of pay; and
										(vii)describes
				working conditions and the availability of housing or the amount of housing
				allowances.
										(D)End of
				recruitment requirementThe requirement to recruit and hire
				United States workers for the contract period for which H–2A workers have been
				hired shall terminate on the first day of such contract period.
									(5)Offers to
				United States workersThe employer has offered or will offer the
				job for which the nonimmigrant is sought to any eligible United States worker
				who—
									(A)applies;
									(B)will be available
				at the time and place of need; and
									(C)is able and
				willing to complete the period of employment.
									(6)Provision of
				insuranceIf the job for which the H–2A worker is sought is not
				covered by State workers’ compensation law, the employer will provide, at no
				cost to the worker, insurance covering injury and disease arising out of, and
				in the course of, the worker’s employment, which will provide benefits at least
				equal to those provided under the State workers’ compensation law for
				comparable employment. No employer shall be liable for the provision of health
				insurance for any H–2A worker.
								(7)Strike or
				lockoutThere is not a strike or lockout in the course of a labor
				dispute which, under regulations promulgated by the Secretary of Labor,
				precludes the hiring of H–2A workers.
								(8)Previous
				violationsThe employer has not, during the previous 5-year
				period, employed H–2A workers and knowingly violated a material term or
				condition of approval with respect to the employment of domestic or
				nonimmigrant workers, as determined by the Secretary of Labor after notice and
				opportunity for a hearing.
								(c)Public
				examinationNot later than 1 working day after the date on which
				a petition is filed under this section, the employer shall make a copy of each
				such petition (and any necessary accompanying documents) available for public
				examination, at the employer’s work site or principal place of business.
							(d)List
								(1)In
				generalThe Secretary of Labor shall maintain a list of the
				petitions filed under subsection (b), sorted by employer, which shall
				include—
									(A)the number of
				H–2A workers sought;
									(B)the wage
				rate;
									(C)the date work is
				scheduled to begin; and
									(D)the period of
				intended employment.
									(2)AvailabilityThe
				Secretary of Labor shall make the list described in paragraph (1) available for
				public examination.
								(e)Petitioning for
				admission
								(1)In
				generalAn employer, or an association acting as an agent or
				joint employer for its members, that seeks the admission into the United States
				of an H–2A worker shall file a petition that includes the attestations
				described in subsection (b) with the Secretary of Labor.
								(2)Consideration
				of petitionsFor each petition filed under this
				subsection—
									(A)the Secretary of
				Labor may not require such petition to be filed more than 60 days before the
				first date on which the employer requires the labor or services of the H–2A
				worker; and
									(B)unless the
				Secretary of Labor determines that the petition is incomplete or obviously
				inaccurate, or the Secretary has probable cause to suspect the petition was
				fraudulently made, the Secretary shall either approve or deny the petition not
				later than 15 days after the date on which such petition was filed.
									(3)Petition
				agreementsBy filing an H–2A petition, a petitioner and each
				employer consents to allow the Department of Labor access to the site where
				labor is being performed for the purpose of determining compliance with H–2A
				requirements.
								(4)Multistate
				employersEmployers with multiple operations may use H–2A workers
				in the occupations for which they are sought in all places in which the
				employer has operations if the employer—
									(A)designates on the
				petition each location at which such workers will be used; and
									(B)performs adequate
				recruitment efforts in each State in which such workers will be used.
									(f)Roles of
				agricultural associations
								(1)Permitting
				filing by agricultural associationsA petition to hire an H–2A
				worker may be filed by an association of agricultural employers which use
				agricultural labor.
								(2)Treatment of
				associations acting as employersIf an association is a joint or
				sole employer of H–2A workers, such H–2A workers may be transferred among its
				members to perform agricultural labor of the same nature for which the petition
				was approved.
								(3)Treatment of
				violations
									(A)Individual
				memberIf an individual member of a joint employer association
				violates any condition for approval with respect to the member’s petition, the
				Secretary of Labor shall deny such petition only with respect to that member of
				the association unless the Secretary of Labor determines that the association
				or other member participated in, had knowledge of, or had reason to know of the
				violation.
									(B)Association of
				agricultural employers
										(i)Joint
				employerIf an association representing agricultural employers as
				a joint employer violates any condition for approval with respect to the
				association’s petition, the Secretary of Labor shall deny such petition only
				with respect to the association and may not apply the denial to any individual
				member of the association, unless the Secretary of Labor determines that the
				member participated in, had knowledge of, or had reason to know of the
				violation.
										(ii)Sole
				employerIf an association of agricultural employers approved as
				a sole employer violates any condition for approval with respect to the
				association’s petition, no individual member of the association may be the
				beneficiary of the services of H–2A workers admitted under this section in the
				occupation in which such H–2A workers were employed by the association which
				was denied approval during the period such denial is in force.
										(g)Expedited
				administrative appealsThe Secretary of Labor, in conjunction
				with the Secretary of State and the Secretary of Homeland Security, shall issue
				regulations to provide for an expedited procedure—
								(1)for the review of
				a denial of a petition under this section by any of the Secretaries; or
								(2)at the
				applicant’s request, for a de novo administrative hearing of the denial.
								(h)Miscellaneous
				provisions
								(1)Requirements
				for placement of H–2A workers with other employersAn H–2A worker
				may be transferred to another employer that has had a petition approved under
				this section. The Secretary of Homeland Security and the Secretary of State
				shall issue regulations to establish a process for the approval and reissuance
				of visas for transferred H–2A workers.
								(2)Endorsement of
				documentsThe Secretary of Homeland Security shall provide for
				the endorsement of entry and exit documents of H–2A workers to carry out this
				section and to provide notice under section 274A.
								(3)Preemption of
				state lawsThis section and subsections (a) and (c) of section
				214 preempt any State or local law regulating admissibility of nonimmigrant
				workers.
								(4)FeesThe
				Secretary of Labor may charge a reasonable fee to recover the costs of
				processing petitions under this section. In determining the amount of the fee
				to be charged under this paragraph, the Secretary shall consider whether the
				employer is a single employer or an association and the number of H–2A workers
				intended to be employed.
								(5)E-Verify
				participation by employersThe Secretary shall require employers
				participating in the H–2A program to register with and participate in E–Verify,
				as established under title IV of the Illegal Immigration Reform and Immigrant
				Responsibility Act of 1996 (division C of Public Law 104–208).
								(i)Failure To meet
				conditions
								(1)In
				generalThe Secretary of Labor shall conduct investigations and
				random audits of employer work sites to ensure employer compliance with the
				requirements under this section. All monetary fines assessed under this section
				shall be paid by the violating employer to the Department of Labor and used by
				the Secretary to conduct audits, investigations, and housing
				inspections.
								(2)Penalties for
				failure to meet conditionsIf the Secretary of Labor finds, after
				notice and opportunity for a hearing, a failure to meet a material condition
				under subsection (b), or a material misrepresentation of fact in a petition
				filed under subsection (b), the Secretary of Labor—
									(A)shall notify the
				Secretary of Homeland Security of such finding;
									(B)may impose such
				other administrative remedies, including civil money penalties in an amount not
				to exceed $1,000 per violation, as the Secretary of Labor determines to be
				appropriate; and
									(C)may disqualify
				the employer from the employment of H–2A workers for a period of 1 year.
									(3)Penalties for
				willful failureIf the Secretary of Labor finds, after notice and
				opportunity for a hearing, a willful failure to meet a material condition under
				subsection (b) or a willful misrepresentation of a material fact in a petition
				filed under subsection (b), the Secretary of Labor—
									(A)shall notify the
				Secretary of Homeland Security of such finding;
									(B)may impose such
				other administrative remedies, including civil money penalties in an amount not
				to exceed $5,000 per violation, as the Secretary of Labor determines to be
				appropriate;
									(C)may disqualify
				the employer from the employment of H–2A workers for a period of 2
				years;
									(D)for a second
				violation, may disqualify the employer from the employment of H–2A workers for
				a period of 5 years; and
									(E)for a third
				violation, may permanently disqualify the employer from the employment of H–2A
				workers.
									(4)Penalties for
				displacement of United States workersIf the Secretary of Labor
				finds, after notice and opportunity for a hearing, a willful failure to meet a
				material condition of subsection (b) or a willful misrepresentation of a
				material fact in a petition filed under subsection (b), and the employer
				displaced a United States worker employed by the employer during the period of
				employment on the employer’s petition, or during the 30-day period preceding
				such period of employment, the Secretary of Labor—
									(A)shall notify the
				Secretary of Homeland Security of such finding;
									(B)may impose such
				other administrative remedies, including civil money penalties in an amount not
				to exceed $15,000 per violation, as the Secretary of Labor determines to be
				appropriate;
									(C)may disqualify
				the employer from the employment of H–2A workers for a period of 5 years;
				and
									(D)for a second
				violation, may permanently disqualify the employer from the employment of H–2A
				workers.
									(5)Limitations on
				civil money penaltiesThe Secretary of Labor may not impose total
				civil money penalties with respect to a petition filed under subsection (b) in
				excess of $100,000.
								(j)Failure To pay
				wages or required benefits
								(1)In
				generalThe Secretary of Labor shall conduct investigations and
				random audits of employer work sites to ensure employer compliance with the
				requirements under this section.
								(2)AssessmentIf
				the Secretary of Labor finds, after notice and opportunity for a hearing, that
				the employer has failed to pay the wages or provide the housing allowance,
				transportation, subsistence requirement, or guarantee of employment attested in
				the petition filed by the employer under subsection (b)(2), the Secretary of
				Labor shall assess payment of back wages, or other required benefits, due any
				United States worker or H–2A worker employed by the employer in the specific
				employment in question.
								(3)AmountThe
				back wages or other required benefits described in paragraph (2)—
									(A)shall be equal to
				the difference between the amount that should have been paid and the amount
				that was paid to such worker; and
									(B)shall be
				distributed to the worker to whom such wages are due.
									(k)Minimum wages,
				benefits, and working conditions
								(1)Preferential
				treatment of aliens prohibited
									(A)In
				generalEach employer seeking to hire United States workers shall
				offer such workers not less than the same benefits, wages, and working
				conditions that the employer is offering, intends to offer, or will provide to
				H–2A workers in the same occupation. No job offer may impose any restriction or
				obligation on United States workers which will not be imposed on the employer’s
				H–2A workers. The benefits, wages, and other terms and conditions of employment
				described in this subsection shall be provided in connection with employment
				under this section.
									(B)InterpretationEvery
				interpretation and determination made under this section or under any other
				law, regulation, or interpretative provision regarding the nature, scope, and
				timing of the provision of these and any other benefits, wages, and other terms
				and conditions of employment shall be made so that—
										(i)the services of
				workers to their employers and the employment opportunities afforded to workers
				by the employers, including those employment opportunities that require United
				States workers or H–2A workers to travel or relocated in order to accept or
				perform employment—
											(I)mutually benefit
				such workers, as well as their families, and employers;
											(II)principally
				benefit neither employer nor employee; and
											(III)employment
				opportunities within the United States benefit the United States
				economy.
											(2)Required
				wages
									(A)In
				generalEach employer applying for workers under subsection (b)
				shall pay not less (and is not required to pay more) than the greater
				of—
										(i)the hourly wage
				prescribed under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29
				U.S.C. 206(a)(1)) or the applicable State minimum wage;
										(ii)the adverse
				effect wage rate.
										(B)Wages for level
				2 H–2A workers
										(i)In
				generalEach employer applying for Level 2 H–2A workers under
				subsection (b) shall pay such workers not less than 140 percent of the adverse
				effect wage rate for H–2A workers, excluding piece-rate wages.
										(ii)Wage rate
				dataThe Secretary of Agriculture shall expand and disaggregate
				the source of wage rate data used in the survey conducted by the National
				Agricultural Statistics Service to include—
											(I)first line
				farming supervisors/managers (code 45–1011);
											(II)graders and
				sorters of agricultural products (code 45–2041);
											(III)agricultural
				equipment operators (code 45–2091);
											(IV)crop and nursery
				farmworkers and laborers (code 45–2092);
											(V)ranch and farm
				animal farmworkers (code 45–2093); and
											(VI)all other
				agricultural workers (code 45–2099).
											(iii)Study and
				report
											(I)StudyAfter
				the Secretary of Agriculture collects wage rate data for 2 years using the
				method described in clause (ii), the Secretary of Agriculture, in conjunction
				with the Secretary of Labor, shall conduct a study to determine if—
												(aa)the wages
				accurately reflect prevailing wages for similar occupations in the area of
				employment; and
												(bb)it is necessary
				to establish a new wage methodology to prevent the depression of United States
				farmworker wages.
												(II)ReportNot
				later than 3 years after the date of the enactment of the
				HARVEST Act of 2010, the
				Secretary of Agriculture shall submit a final report reflecting the findings of
				the study conducted under subclause (I) to—
												(aa)the
				Committee on Agriculture, Nutrition, and
				Forestry of the Senate;
												(bb)the
				Committee on the Judiciary of the
				Senate;
												(cc)the
				Committee on Agriculture of the House of
				Representatives; and
												(dd)the
				Committee on the Judiciary of the House of
				Representatives.
												(3)Housing
				requirement
									(A)In
				generalExcept as provided under subparagraph (F), each employer
				applying for workers under subsection (b) shall offer to provide housing at no
				cost to—
										(i)all workers in
				job opportunities for which the employer has applied under subsection (b);
				and
										(ii)all other
				workers in the same occupation at the same place of employment whose place of
				residence is beyond normal commuting distance.
										(B)ComplianceAn
				employer meets the requirement under subparagraph (A) if the employer—
										(i)provides the
				workers with housing that meets applicable Federal standards for temporary
				labor camps; or
										(ii)secures housing
				for the workers that—
											(I)meets applicable
				local standards for rental or public accommodation housing, or other
				substantially similar class of habitation; or
											(II)in the absence
				of applicable local standards, meets State standards for rental or public
				accommodation housing or other substantially similar class of
				habitation.
											(C)Inspection
										(i)RequestAt
				the time an employer that plans to provide housing described in subparagraph
				(B) to H–2A workers files a petition for H–2A workers with the Secretary of
				Labor, the employer shall request a certificate of inspection by an approved
				Federal or State agency.
										(ii)Inspection;
				follow upNot later than 28 days after the receipt of a request
				under clause (i), the Secretary of Labor shall ensure that—
											(I)such an
				inspection has been conducted; and
											(II)any necessary
				follow up has been scheduled to ensure compliance with the requirements under
				this paragraph.
											(iii)Delay
				prohibitedThe Secretary of Labor may not delay the approval of a
				petition for failing to comply with the deadlines set forth in clause
				(iii).
										(D)RulemakingThe
				Secretary of Labor shall issue regulations that address the specific
				requirements for the provision of housing to workers engaged in the range
				production of livestock.
									(E)Housing
				allowance
										(i)AuthorityIf
				the Governor of a State certifies to the Secretary of Labor that there is
				adequate housing available in the area of intended employment for migrant farm
				workers and H–2A workers who are seeking temporary housing while employed in
				agricultural work, an employer in such State may provide a reasonable housing
				allowance instead of offering housing pursuant to subparagraph (A). An employer
				who provides a housing allowance to a worker shall not be required to reserve
				housing accommodations for the worker.
										(ii)Assistance in
				locating housingUpon the request of a worker seeking assistance
				in locating housing, an employer providing a housing allowance under clause (i)
				shall make a good faith effort to assist the worker in identifying and locating
				housing in the area of intended employment.
										(iii)LimitationA
				housing allowance may not be used for housing that is owned or controlled by
				the employer. An employer who offers a housing allowance to a worker, or
				assists a worker in locating housing which the worker occupies under this
				subparagraph shall not be deemed a housing provider under section 203 of the
				Migrant and Seasonal Agricultural Worker Protect Act (29 U.S.C. 1823) solely by
				virtue of providing such housing allowance.
										(iv)Other
				requirements
											(I)Nonmetropolitan
				countyIf the place of employment of the workers provided an
				allowance under this subparagraph is a nonmetropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for nonmetropolitan counties
				for the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
											(II)Metropolitan
				countyIf the place of employment of the workers provided an
				allowance under this subparagraph is in a metropolitan county, the amount of
				the housing allowance under this subparagraph shall be equal to the statewide
				average fair market rental for existing housing for metropolitan counties for
				the State, as established by the Secretary of Housing and Urban Development
				pursuant to section 8(c) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(c)), based on a 2-bedroom dwelling unit and an assumption of 2 persons
				per bedroom.
											(v)InformationIf
				the employer provides a housing allowance to H–2A employees, the employer shall
				provide a list of the names and local addresses of such workers to the
				Secretary of Homeland Security and the Secretary of Labor once per contract
				period.
										(4)Reimbursement
				of transportation costs
									(A)Requirement for
				reimbursementA worker who completes 50 percent of the period of
				employment of the job for which the worker was hired shall be reimbursed by the
				employer, beginning on the first day of such employment, for the cost of the
				worker’s transportation and subsistence from—
										(i)the place from
				which the worker was approved to enter the United States to the location at
				which the work for the employer is performed; or
										(ii)if the worker
				traveled from a place in the United States at which the worker was last
				employed, from such place of last employment to the location at which the work
				for the employer is being performed.
										(B)Timing of
				reimbursementReimbursement to the worker of expenses for the
				cost of the worker’s transportation and subsistence to the place of employment
				under subparagraph (A) shall be considered timely if such reimbursement is made
				not later than the worker’s first regular payday after a worker completes 50
				percent of the period of employment of the job opportunity as provided under
				this paragraph.
									(C)Additional
				reimbursementA worker who completes the period of employment for
				the job opportunity involved shall be reimbursed by the employer for the cost
				of the worker’s transportation and subsistence from the work site to the place
				where the worker was approved to enter the United States to work for the
				employer. If the worker has contracted with a subsequent employer, the previous
				and subsequent employer shall share the cost of the worker’s transportation and
				subsistence from work site to work site.
									(D)Amount of
				reimbursementThe amount of reimbursement provided to a worker
				under this paragraph shall be equal to the lesser of—
										(i)the actual cost
				to the worker of the transportation and subsistence involved; or
										(ii)the most
				economical and reasonable common carrier transportation and subsistence costs
				for the distance involved.
										(E)Reimbursement
				for laid off workersIf the worker is laid off or employment is
				terminated for contract impossibility (as described in paragraph (5)(D)) before
				the anticipated ending date of employment, the employer shall provide—
										(i)the
				transportation and subsistence required under subparagraph (C); and
										(ii)notwithstanding
				whether the worker has completed 50 percent of the period of employment, the
				transportation reimbursement required under subparagraph (A).
										(F)TransportationThe
				employer shall provide transportation between the worker’s living quarters and
				the employer’s work site without cost to the worker in accordance with
				applicable laws and regulations.
									(G)ConstructionNothing
				in this paragraph may be construed to require an employer to reimburse visa,
				passport, consular, or international border-crossing fees incurred by the
				worker or any other fees associated with the worker’s lawful admission into the
				United States to perform employment.
									(5)Employment
				guarantee
									(A)In
				general
										(i)RequirementEach
				employer applying for workers under subsection (b) shall guarantee to offer
				each such worker employment for the hourly equivalent of not less than 75
				percent of the work hours during the total anticipated period of employment
				beginning with the first work day after the arrival of the worker at the place
				of employment and ending on the expiration date specified in the job
				offer.
										(ii)Failure to
				meet guaranteeIf the employer affords the United States worker
				or the H–2A workers less employment than that required under this subparagraph,
				the employer shall pay such worker the amount which the worker would have
				earned if the worker had worked for the guaranteed number of hours.
										(iii)Period of
				employmentIn this subparagraph, the term period of
				employment means the total number of anticipated work hours and work
				days described in the job offer and shall exclude the worker’s Sabbath and
				Federal holidays.
										(B)Calculation of
				hoursAny hours which the worker fails to work, up to a maximum
				number of hours specified in the job offer for a work day, when the worker has
				been offered an opportunity to do so, and all hours of work actually performed
				(including voluntary work in excess of the number of hours specified in the job
				offer in a work day, on the worker’s Sabbath, or on Federal holidays) may be
				counted by the employer in calculating whether the period of guaranteed
				employment has been met.
									(C)LimitationIf
				the worker voluntarily abandons employment before the end of the contract
				period, or is terminated for cause, the worker is not entitled to the 75
				percent guarantee described in subparagraph (A).
									(D)Termination of
				employment
										(i)In
				generalIf, before the expiration of the period of employment
				specified in the job offer, the services of the worker are no longer required
				due to any form of natural disaster, including flood, hurricane, freeze,
				earthquake, fire, drought, plant or animal disease, pest infestation,
				regulatory action, or any other reason beyond the control of the employer
				before the employment guarantee in subparagraph (A) is fulfilled, the employer
				may terminate the worker’s employment.
										(ii)RequirementsIf
				a worker’s employment is terminated under clause (i), the employer
				shall—
											(I)fulfill the
				employment guarantee in subparagraph (A) for the work days that have elapsed
				during the period beginning on the first work day after the arrival of the
				worker and ending on the date on which such employment is terminated;
				and
											(II)make efforts to
				transfer the United States worker to other comparable employment acceptable to
				the worker.
											(l)Disqualification
								(1)Grounds of
				ineligibility
									(A)In
				generalAn alien is ineligible for an H–2A visa if the
				alien—
										(i)is inadmissible
				to the United States under section 212(a), except as provided under paragraph
				(2);
										(ii)is subject to
				the execution of an outstanding administratively final order of removal,
				deportation, or exclusion;
										(iii)is described
				in, or is subject to, section 241(a)(5);
										(iv)has ordered,
				incited, assisted, or otherwise participated in the persecution of any person
				on account of race, religion, nationality, membership in a particular social
				group, or political opinion; or
										(v)has a felony or
				misdemeanor conviction, an element of which involves bodily injury, threat of
				serious bodily injury, or harm to property in excess of $500.
										(B)Applicability
				to grounds of inadmissibilityNothing in this subsection may be
				construed to limit the applicability of any ground of inadmissibility under
				section 212.
									(2)Grounds of
				inadmissibility
									(A)In
				generalIn determining an alien’s admissibility—
										(i)paragraphs
				(5)(A), (6)(A)(i) (with respect to an alien present in the United States
				without being admitted or paroled), (6)(B), (6)(C), (6)(D), (6)(F), (6)(G),
				(7), (9)(B), and (9)(C)(i)(I) of section 212(a) shall not apply with respect to
				conduct occurring or arising before the date of the alien’s application for an
				H–2A visa if associated with obtaining employment;
										(ii)the Secretary of
				Homeland Security may not waive—
											(I)paragraph (1) or
				(2) of sections 212(a) (relating to health and safety and criminals);
											(II)section
				212(a)(3) (relating to security and related grounds);
											(III)section
				212(a)(9)(C)(i)(II); or
											(IV)subparagraph
				(A), (C), or (D) of section 212(a)(10) (relating to polygamists, child
				abductors, and unlawful voters).
											(B)ConstructionNothing
				in this paragraph may be construed as affecting the authority of the Secretary
				of Homeland Security, other than under this paragraph, to waive the provisions
				of section 212(a).
									(3)Bars to
				extension or admissionAn alien may not be granted an H–2A visa
				if—
									(A)the alien has
				violated any material term or condition of such status granted previously,
				unless the alien has had such violation waived under paragraph (2)(A);
									(B)the alien is
				inadmissible as a nonimmigrant, except for those grounds previously waived
				under paragraph (2)(A); or
									(C)the granting of
				such status would allow the alien to exceed limitations on stay in the United
				States in H–2A status described in subsection (m).
									(4)Prompt removal
				proceedingsThe Secretary of Homeland Security shall promptly
				identify, investigate, detain, and initiate removal proceedings against every
				alien admitted into the United States on an H–2A visa who exceeds the alien’s
				period of authorized admission or otherwise violates any terms of the alien’s
				nonimmigrant status. In conducting such removal proceedings, the Secretary
				shall give priority to aliens who may pose a threat to the national security,
				and those convicted of criminal offenses.
								(5)Numerical
				limitations on waiversThe Secretary may waive any ground of
				inadmissibility, as authorized under this section, only once for each
				beneficiary of a petition for an H–2A visa filed by an employer after the date
				of the enactment of the HARVEST Act of
				2010. Such waiver authority for the Secretary shall expire 24
				months after such date of enactment.
								(6)FineEach
				alien applying for an H–2A visa under this section who would be inadmissible
				under section 212(a)(6), if such provision had not been made inapplicable under
				subsection (l)(2)(A)(i), shall be required to pay a fine in an amount equal to
				$500 before being granted such visa.
								(m)Period of
				admission
								(1)In
				generalAn H–2A worker approved to enter the United States may
				not remain in the United States for more than 10 months during any 12-month
				period, excluding—
									(A)a period of not
				more than 7 days before the beginning of the period of employment for the
				purpose of travel to the work site; and
									(B)a period of not
				more than 14 days after the period of employment for the purpose of departure
				or extension based on a subsequent offer of employment.
									(2)Employment
				limitationAn H–2A worker may not be employed during the 14-day
				period described in paragraph (1)(B) except in the employment for which the
				alien was previously authorized.
								(3)ConstructionNothing
				in this subsection shall limit the authority of the Secretary of Homeland
				Security to extend the stay of an alien under any other provision of this
				Act.
								(n)Abandonment of
				employment
								(1)In
				generalAn alien admitted or provided status under section
				101(a)(15)(H)(ii)(a) who abandons the employment, which was the basis for such
				admission or status—
									(A)has failed to
				maintain nonimmigrant status as an H–2A worker; and
									(B)shall depart the
				United States or be subject to removal under section 237(a)(1)(C)(i).
									(2)Report by
				employerNot later than 36 hours after the premature abandonment
				of employment by an H–2A worker, the employer or association acting as an agent
				for the employer shall notify the Secretary of Homeland Security of such
				abandonment.
								(3)RemovalThe
				Secretary of Homeland Security shall ensure the prompt removal from the United
				States of any H–2A worker who violates any term or condition of the worker’s
				nonimmigrant status.
								(4)Voluntary
				terminationNotwithstanding paragraph (1), an alien may
				voluntarily terminate the alien’s employment if the alien promptly departs the
				United States upon termination of such employment.
								(o)Replacement of
				workers
								(1)In
				generalUpon receiving notification under subsection (n)(2) or
				being notified that a United States worker referred by the Department of Labor
				or a United States worker recruited by the employer during the recruitment
				period has prematurely abandoned employment or has failed to appear for
				employment—
									(A)the Secretary of
				State shall promptly issue a visa to an eligible alien designated by the
				employer to replace a worker who abandons or prematurely terminates employment;
				and
									(B)the Secretary of
				Homeland Security shall expeditiously admit such alien into the United
				States.
									(2)ConstructionNothing
				in this subsection may be construed to limit any preference for which United
				States workers are eligible under this Act.
								(p)Identification
				document
								(1)In
				generalThe Secretary of Homeland Security shall provide each
				alien authorized to be an H–2A worker with a single machine-readable,
				tamper-resistant, and counterfeit-resistant document that—
									(A)authorizes the
				alien’s entry into the United States;
									(B)serves, for the
				appropriate period, as an employment eligibility document; and
									(C)verifies the
				identity of the alien through the use of at least 1 biometric
				identifier.
									(2)RequirementsThe
				document required for all aliens authorized to be an H–2A worker—
									(A)shall be capable
				of reliably determining whether the individual with the document—
										(i)is eligible for
				employment as an H–2A worker;
										(ii)is not claiming
				the identity of another person; and
										(iii)is authorized
				to be admitted into the United States; and
										(B)shall be
				compatible with—
										(i)other databases
				of the Department of Homeland Security to prevent an alien from obtaining
				benefits for which the alien is not eligible and determining whether the alien
				is unlawfully present in the United States; and
										(ii)law enforcement
				databases to determine if the alien has been convicted of criminal
				offenses.
										218A.Admission of
				cross-border H–2A workers
							(a)DefinitionIn this section, the term
				cross-border H–2A worker means a nonimmigrant described in section
				101(a)(15)(H)(ii)(a) who participates in the cross-border worker program
				established under this section.
							(b)Incorporation
				by reference
								(1)In
				generalExcept as specifically provided under paragraph (2), the
				provisions under section 218 shall apply to cross-border H–2A workers.
								(2)ExceptionsSubsections
				(k)(3), (k)(4), and (m) of section 218 shall not apply to cross-border H–2A
				workers.
								(c)Mandatory entry
				and exitA cross-border H–2A worker who complies with the
				provisions of this section—
								(1)may enter the
				United States each scheduled work day, in accordance with regulations
				promulgated by the Secretary of Homeland Security; and
								(2)shall exit the
				United States before the end of each day of such entrance.
								(d)RecruitmentEach
				employer that employs a cross-border H–2A worker under this section shall
				conduct a recruitment for each position occupied by such H–2A worker that
				complies with the requirements under section 218(b)(4) at least once every 10
				months.
							.
				(2)Clerical
			 amendmentThe table of contents of the Immigration and
			 Nationality Act (8 U.S.C. 1101 et seq.) is amended by striking the item
			 relating to section 218 and inserting the following:
					
						
							Sec. 218. Admission of temporary H–2A workers.
							Sec. 218A. Admission of cross-border H–2A
				workers.
						
						.
				(c)Rulemaking
				(1)Issuance of
			 visasNot later than 180 days after the date of the enactment of
			 this Act, the Secretary of State shall promulgate regulations, in accordance
			 with the notice and comment provisions of section 553 of title 5, United States
			 Code, to provide for uniform procedures for the issuance of H–2A visas by
			 United States consulates and consular officials to nonimmigrants described in
			 section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality Act (8 U.S.C.
			 1101(a)(15)(H)(ii)(a)).
				(2)Border
			 crossingsThe Secretary of State shall promulgate regulations to
			 establish a process for cross-border H–2A workers authorized to work in the
			 United States under section 218A of the Immigration and Nationality Act, as
			 added by subsection (b), to ensure that such workers expeditiously enter and
			 exit the United States during each work day.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			4.Legal assistance
			 from the legal services corporationSection 504 of the Migrant and Seasonal
			 Agricultural Worker Protection Act (29 U.S.C. 1854) is amended—
			(1)by striking
			 subsection (b) and inserting the following:
				
					(b)(1)Upon application by a
				complainant and in such circumstances as the court determines just, the court
				may appoint an attorney for such complainant and may authorize the commencement
				of the action.
						(2)The Legal Services Corporation may
				not provide legal assistance for, or on behalf of, any alien, and may not
				provide financial assistance to any person or entity that provides legal
				assistance for, or on behalf of, any alien, unless the alien—
							(A)is described in subsection (a);
				and
							(B)is present in the United States at the
				time the legal assistance is provided.
							(3)(A)No party may bring a
				civil action for damages or another complaint on behalf of a nonimmigrant
				described in section 101(a)(15)(H)(ii)(a) of the Immigration and Nationality
				Act (8 U.S.C. 1101(a)(15)(H)(ii)(a)) (referred to in this subsection as an
				H–2A worker) unless—
								(i)the party makes a request to the
				Federal Mediation and Conciliation Service or an equivalent State program (as
				defined by the Secretary of Labor) not later than 90 days before bringing the
				action to assist the parties in reaching a satisfactory resolution of all
				issues involving parties to the dispute;
								(ii)the party provides written
				notification of the alleged violation to the agricultural employer,
				agricultural association, or farm labor contractor; and
								(iii)the parties to the dispute have
				attempted, in good faith, mediation or other non-binding dispute resolution of
				all issues involving all such parties.
								(B)If the mediator finds that an
				agricultural employer, agricultural association, or farm labor contractor has
				corrected a violation of this Act or a regulation under this Act not later than
				14 days after the date on which such agricultural employer, agricultural
				association, or farm labor contractor received written notification of such
				violation, no action may be brought under this section with respect to such
				violation.
							(C)Any settlement reached through the
				mediation process described in subparagraph (A) shall preclude any right of
				action arising out of the same facts between the parties in any Federal or
				State court or administrative proceeding.
							(D)If no settlement is reached through
				the mediation process described in subparagraph (A), any offer of settlement or
				attempts to remedy alleged grievances shall be admissible as evidence.
							(4)An employer of an H–2A worker shall
				not be required to waive any requirements of any food safety programs, such as
				sign in requirements, for any recipient of grants or contracts under section
				1007 of the Legal Services Corporation Act (42 U.S.C. 1996f), or any employee
				of such recipient.
						(5)The employer of an H–2A worker shall
				post the contact information of the Legal Services Corporation in the dwelling
				and at the work site of each nonimmigrant employee in a language in which all
				employees can understand.
						(6)There are authorized to be
				appropriated to the Federal Mediation and Conciliation Service for each fiscal
				year such sums as may be necessary to carry out the mediation process described
				in this subsection.
						;
				and
			(2)by adding at the
			 end the following:
				
					(g)(1)If a defendant prevails
				in an action under this section in which the plaintiff is represented by an
				attorney who is employed by the Legal Services Corporation or any entity
				receiving funds from the Legal Services Corporation, such entity or the Legal
				Services Corporation shall award to the prevailing defendant fees and other
				expenses incurred by the defendant in connection with the action.
						(2)In this subsection, the term
				fees and other expenses has the meaning given the term in section
				514(b)(1)(A) of title 5, United States Code.
						(3)The court shall take whatever steps
				necessary, including the imposition of sanctions, to ensure compliance with
				this
				subsection.
						.
			5.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to the Department of Homeland Security and the
			 Department of State such sums as may be necessary to adjudicate H–2A
			 petitions.
		
